Citation Nr: 0824162	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  01-02 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for eye floaters.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from May 1988 to November 
1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran's claims file was subsequently 
transferred to the Indianapolis, Indiana RO.

The veteran's claim for service connection of eye floaters 
and her claim of entitlement to special monthly compensation 
were denied by the Board in a July 2005 decision.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).  In January 2007, the Court issued an order which 
granted a Joint Motion for Partial Remand.  A copy of the 
motion and the Court's Order have been incorporated into the 
claims folder.

The case was returned to the Board, and in April 2007, the 
Board remanded the claims to the RO for further development 
and consideration pursuant to the Joint Motion.  This 
additional development occurred via the Appeals Management 
Center (AMC) in Washington, DC.  And in a March 2008 
supplemental statement of the case (SSOC), the AMC continued 
to deny these claims and returned the case to the Board.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has an eye disability, manifested by 
eye floaters, which are causally or etiologically related to 
her service in the military. 

2.  The competent evidence of record does not establish that 
the veteran's service-connected disabilities render her so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect herself from the hazards and dangers 
incident to the daily environment.


CONCLUSIONS OF LAW

1.  Eye floaters were not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
have not been not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 
& Supp. 2007), 38 C.F.R. §§ 3.102, 3.350, 3.352 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
September 2001, June 2004, and May 2007 from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate her claim for service connection and her claim 
for special monthly compensation.  These letters also 
informed her of her and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in her possession pertaining to her 
claims. 

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims and no disability rating or effective date 
will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of the appeal was decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of that VCAA notice is presumed to be prejudicial.  
However, although the notice requirements required by the 
VCAA were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  Thus, there was 
no defect with respect to timing of the VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Factual background

No ophthalmological disorders were shown at the time of the 
veteran's enlistment examination in May 1987.  She denied eye 
trouble in a report of medical history at that time.  

The service medical records show that, in November 1990, the 
veteran was assaulted and hit in the face by a fist.  The 
following morning she saw spots and complained of diminished 
visual acuity in the left eye.  There was no pain in the eye 
orbit.  The diagnosis was vitreous floaters due to blunt 
trauma, but her eyes were healthy upon examination.

A follow-up treatment report dated a few days later showed an 
enlarged blind spot as to the veteran's left eye.  There was 
also decreased sensitivity. 

Approximately two weeks later, the veteran continued to 
receive treatment for complaints of reduced vision.  She 
complained of flashes times one week, in additional to 
floaters.  Objectively, there were no holes or tears in the 
periphery of the eyes and there was no peripheral vitreous 
detachment, and the conclusion was that there was no trauma 
to the eye.  

In a June 1993 physical examination for purposes of Physical 
Evaluation Board (PEB), the veteran's eyes were found to be 
normal, with normal visual acuity and refraction.  The 
veteran denied experiencing eye trouble in a contemporaneous 
report of medical history.  The remaining service medical 
records fail to reveal any findings of eye problems.   The 
veteran was discharged in October 1994 due to an unrelated 
hepatic tumor, on the recommendation of the PEB.  

Following service, an October 1998 VA record was positive for 
eye floaters.  There was a finding of reduced vision in each 
eye.  There was also mild mottling of the macula of both 
eyes, but the periphery was clear and intact.  

In an April 2003 VA outpatient treatment report, the veteran 
complained that she still had floaters in her eyes dating 
back to service.  She also reported difficulty focusing from 
near to far.  Objectively, she had normal vitreous, 
peripheral retina and posterior pole as shown by fundoscopy.  
The diagnoses were myopia and astigmatism.  Diabetic 
retinopathy was also noted.  

A December 2004 VA clinical record shows difficulty with 
reading objects far away (nearsightedness).  

An August 2007 VA examination report indicates that the 
veteran complained of occasional floaters of the right eye, 
which she reported as being related to a trauma to the eyes 
during her military service.  Examination showed decreased 
distance visual acuity, but confrontation visual field 
testing was normal and there was no evidence of pupillary 
defect.  Slit lamp examination showed normal lids, 
conjunctiva, corneas, iris, and anterior chambers.  The 
macula, retinal vessels, and retinal periphery were normal 
and there was no evidence of vitreous opacities.  The 
examiner's impression was subjective floaters of the right 
eye, not visible on objective examination and visually 
minimally significant, likely related to remote ocular trauma 
in 1990.

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for eye floaters, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran was treated for right 
eye floaters following being hit in the eye in November 1990.  
However, physical examination of the eyes was normal at that 
time.  Moreover, the veteran's June 1993 examination shows 
that the veteran had a normal clinical evaluation of the 
eyes, as well as normal visual acuity.  Likewise, the veteran 
did not complain of any eye problems at that examination.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
she indeed had any problems with her eyes at her discharge 
from service, as she is now alleging, then she would have at 
least mentioned this during her military examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

Furthermore, there is no evidence of continuity of 
symptomatology during the intervening years after her 
discharge from service and the initial diagnosis of eye 
floaters in 1998.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, or a competent nexus opinion, 
the initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no medical evidence of record that the 
veteran currently has a disability manifested by eye 
floaters.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
VA treatment records and examination reports show complaints 
and treatment for eye floaters, but do not show a diagnosis 
of an eye disability, other than myopia, which would explain 
the veteran's eye complaints.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  Regardless, the 
veteran's myopia (not attributed to trauma) is insufficient 
cause to grant service connection because congenital 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital or developmental 
defect is not considered a disease for purposes of VA 
disability compensation and, consequently, cannot be service 
connected as a matter of law).  

The Board acknowledges that the August 2007 VA examiner 
concluded that the veteran's eye floaters were likely related 
to the eye trauma in 1990.  However, the examiner noted that 
objective evidence of the veteran's eye floaters was not 
found upon examination, and did not provide a rationale for 
his opinion, or otherwise refer to any credible supporting 
evidence that the veteran's subjective eye floaters were 
related to an actual eye disability related to her service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
See also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis).  Similarly, the examiner 
appears to have based his opinion on the history as related 
by the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  Thus, the probative value of the August 
2008 VA examiner's opinion is diminished.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran has an eye 
disability manifested by eye floaters as a result of her 
service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran has 
an eye disability manifested by eye floaters, related to her 
service, comes from her personally.  As a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, her allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against her 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Special Monthly Compensation

Legal Criteria

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment. 

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at 
least one factor listed in § 3.352(a) must be present for a 
grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Factual background

In an undated letter, the veteran's sister reported that the 
veteran had problems standing or sitting for long periods of 
time.  Her pain occurred on a daily basis.  The veteran also 
experienced fatigue on a regular basis.  The sister explained 
that she cleaned, cooked, shopped for groceries and did 
laundry for the veteran.  She also assisted the veteran with 
her daily activities.  Further, she provided transportation 
to appointments.  

In a June 1999 letter, the veteran explained that she had a 
significant decrease in blood flow to her legs after walking 
or sitting for 10 or more minutes.  As a result, she was 
unable to perform household activities such as cleaning, 
cooking, grocery shopping or other daily activities.  

In December 1999, the veteran was examined to evaluate her 
need for regular aid and attendance.  She walked slowly, with 
a mild limp and antalgic gait.  Pain was obvious from her 
facial expressions.  There was pitting edema of the lower 
extremities starting below the knee joints, mid-calf level.  
Pedal pulses were still felt.  There was tenderness in the 
calves on both sides.  No obvious varicose veins were 
noticeable.  There liver was not particularly enlarged or 
tender, no ascites were detected and there was no jaundice.  
Her lower extremities exhibited some decreased sensation to 
pinprick and light touch.  Deep tendon reflexes below the 
knees were also diminished.  Upper body range of motion 
findings were normal.  There was limitation of motion of the 
hips and knee joints.  Regarding the ankles, dorsiflexion and 
plantar flexion caused pain, with a positive Homan's sign-
type sensation in the calves.  Her feet were slightly swollen 
due to stasis.  Vibration sense caused paresthesias rather 
than positive sensation.  Romberg sign was negative.  Her 
blood sugars were bouncing up and down.  

Following the objective examination, the examiner noted that 
the veteran was vulnerable to getting chronic 
thrombophlebitis because of the combination of her chronic 
edema, swelling and stasis problems of the lower extremities 
and the hyperviscosity that occurs in diabetic patients.  The 
veteran was found to have mild diabetic neuropathy of the 
legs, characterized by diminished sensations, diminished 
reflexes and abnormal pains.  The veteran was deemed unable 
to drive.  She was also found to require help and supervision 
around the house at least on a weekly basis.  She could not 
get herself to the clinic to receive diabetic control.  
Without such control, her lower extremity problems could 
exacerbate.  

The veteran underwent another VA examination in December 
1999, this time to ascertain housebound status.  The veteran 
could walk unassisted, but did so very slowly.  The examiner 
noted that a walker might be of assistance.  The veteran only 
left her home to see doctors.  She also needed daily 
assistance for self-care.  Following the evaluation, it was 
determined that daily skilled services were not indicated.  

The veteran was again examined by VA in September 2004.  Her 
posture and general appearance were normal.  The veteran 
lived with four children and a friend in a first floor 
apartment.  She was almost independent as to daily activities 
but required assistance with driving.  Further regarding the 
veteran's ability to function, the report noted that she 
walked with a straight cane.  She also used a walker on 
occasion.  She had numbness of the lower extremities and was 
a fall risk.  The veteran had edema +1 and peripheral 
neuropathy secondary to diabetes mellitus.  She also had 
intermittent claudication.  She could not ambulate a block 
without the assistance of another person due to leg pain and 
claudications.  Following the examination, it was certified 
that the veteran required daily personal healthcare services 
of a skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.  

More recently, the veteran was examined in August 2007.  
According to the report, the veteran's claims file was 
reviewed and the veteran's complaints of leg swelling and 
painful feet, chest pain, tingling and numbness of the 
extremities, shortness of breath, and fatigue were noted.  
Upon examination, the veteran had obvious swelling of the 
feet and ankles, palpable pedal pulses, and 3+ pitting edema 
of the lower extremities starting below the knee joints, but 
no varicose veins were detected.  The examiner noted that the 
veteran was overweight and that her range of motion was 
limited by her abdominal girth and not by pain.  Upon 
walking, there was some mild tendency for foot drop, and a 
walker was necessary for support.  The examiner noted that 
the veteran could not walk without a walker, as she needed it 
for balance and to maintain her stance, and that a cane was 
insufficient.   Diagnoses included chronic hepatitis; groin 
hemangioma of the liver causing compression of the inferior 
vena cava; Type-II diabetes mellitus; diabetic neuropathy; 
leg, ankle, and foot edema due to compression of the inferior 
vena cava by hepatic tumor; and mild hypertension.  The 
examiner opined that the veteran is of need of regular 
assistance of another person in order to attend to her 
ordinary activities of daily living and to protect herself 
from the ordinary hazards of the daily environment due to her 
painful lower extremities with edema and diabetic neuropathy.  
The VA examiner further noted that the veteran's ambulation 
was limited to room to room, or room to bed, using a walker, 
and that the veteran needs assistance for personal care.  It 
was also noted that she had chronic depression.

A November 2007 addendum to the August 2007 VA examination 
report states that clarification was being provided, so as to 
indicate that the veteran's persistent edema is sufficiently 
severe to cause the need for aid and attendance, without 
regard to her diabetes.  

In March 2008, a VA advisory opinion as to extraschedular 
special monthly compensation for aid and attendance was 
provided by the Director of the Compensation and Pension 
Service.  The claims file was reviewed, including the 
veteran's service-connected and nonservice-connected 
disabilities, the August 2007 VA examination report, and the 
November 2007 addendum.  The VA advisory opinion concluded 
that the evidence, in its entirety, does not establish that 
the veteran's service-connected disabilities rendered her so 
helpless as to require the regular aid and attendance of 
another person.

Analysis

The veteran contends that she is entitled to special monthly 
compensable (SMC) based on the need for regular aid and 
attendance.  To establish such need for aid and attendance, 
the evidence must show that the veteran is in a state of 
helplessness, or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.352(a).  

In support of the claim, the veteran and her sister have 
submitted correspondence explaining that the service-
connected disabilities caused pain and fatigue.  Such 
disabilities also precluded long periods of standing or 
sitting.  As a result, the veteran was unable to perform 
household activities such as cleaning, cooking, grocery 
shopping or other daily activities.  Indeed, the veteran's 
sister performed such tasks for her. 

The Board acknowledges the above statements, and notes that 
there is no dispute that the veteran faces physical 
limitations as a result of the pain and discomfort caused by 
her service-connected disabilities.  The Board also 
acknowledges that the veteran ambulates very slowly, with the 
need for assistive devices.  She could walk no further than 
one block independently.  However, it must be remembered that 
such limitation, in and of itself, has already been 
contemplated in the assignment of her disability evaluations, 
which currently combine to 70 percent.  The sole question in 
the instant analysis is not whether the veteran is hindered 
in her daily life, but whether such limitation actually 
requires daily assistance.  For the reasons discussed below, 
the Board finds that the need for aid and attendance have not 
been demonstrated.

In reviewing the competent evidence of record, there is no 
showing that the veteran lacks the ability to dress herself, 
keep herself ordinarily clean, feed herself or attend to the 
wants of nature.  The evidence also fails to show a frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  Additionally, there has been no 
showing that the veteran requires assistance to protect her 
from hazards or dangers incident to her daily environment.  
Moreover, upon VA examination in December 1999, it was 
determined that daily skilled services were not indicated.  
At that time, it was commented that the veteran would require 
assistance "at least on a weekly basis," but not daily.  
Upon subsequent VA examination in September 2004, the 
veteran's posture and appearance were normal and she was 
"almost independent as to daily activities but required 
assistance with driving."  

In finding that the need for aid and attendance had been 
demonstrated, the VA examiners in September 2004 and August 
2007 concluded that the veteran required daily personal 
services of a another person in order to attend to her 
ordinary activities of daily living.  However, the September 
2004 VA examiner's conclusion is found to be entirely 
inconsistent with that examiner's findings in that same 
September 2004 examination, wherein her posture and 
appearance were normal and she was "almost independent as to 
daily activities but required assistance with driving."  
Likewise, the March 2008 VA advisory opinion contradicted the 
August 2007 VA examiner's findings, and concluded that the 
veteran's service-connected disabilities did not render the 
veteran helpless.  In this regard, the Board points out that 
the Director found that the veteran did not need aid and 
attendance of another person solely due to her service-
connected disabilities.  Moreover, the Board again notes that 
there is no objective evidence of record demonstrating that 
the veteran is unable to do the following independently:  
bathe, perform hygiene and grooming, dress, travel and eat.  
There was also no evidence that she was incontinent of bowel 
or bladder, or that she was impaired as to toileting.   

In sum, the competent evidence of record does not indicate 
that the veteran's limitations are solely due to her service-
connected disabilities.  Based on the foregoing, the Board 
finds that the claim for SMC based on aid and attendance must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for eye floaters is denied.

An award of special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


